On Application por Rehearing.
In the opinion of the Court heretofore read, we remarked the quotation by the. defendants’ counsel of a part only of Art. 1933, omitting the exceptions in par. 3 which follow immediately that part of the text quoted. Our decision was based upon those exceptions,
The brief for rehearing reiterates the argument of the first brief— again ignores the vital modifications of the rule, regulating the consequences of the inexecution of a contract because of a fortuitous event or irresistible force, by abstaining from any allusion to them, notwithstanding those modifications are the pivot upon which the case turns—• and in the teeth of the unambiguous and positive provision of the Code asserts, “ the happening of any fortuitous event, which prevents the performing a contract, shields the party from all damages.”
The Code says otherwise. It enacts that a fortuitous event or irresistible force, which prevents the execution of a contract, shall not shield a party from damages, when that party has either expressly or impliedly undertaken the risk of the event or the force; nor shall if shield him if the event or the force was preceded by some fault of his own, without which the loss would not have happened. Rev. Civ. Code, Art. 1933, par. 3.
.The brief proceeds:
“ The framers of our Code seemed determined that no court should deprive any party, by construction, of the benefit of this wise and humane provision of our law ; the absence of which had ruihedso many-worthy men under the common law system which requires that a party, to have its benefit, must specially stipulate for it in his contract. No *126one who has read the common law reports, could have failed to see how often wise, noble and humane judges have been grevionsly pained by the necessity of enforcing this barbarous provision.”
And yet the framers of our Code of 1825 had the hardihood to insert this barbarous provision which until then was unknown to our law. The Code of 1808 did not have it. The Art. 1148 of the Code Napoleon ■ is literally transcribed in the Code of 1808 without addition or modification, tit. 3, c. 3, sec. 4, art. 48, and is transplanted into our Code of 1825 and forms par. 2 of Art. 1927. (Art. 1933 of the Revised Code of 1870.) Then follows par. 3 which, as we observed in our former opinion, was without doubt inserted to bring our law more in conformity to that of other States, and to infuse into the law governing contracts some of the principles of a system which is the outgrowth of the developments of modern trade and enterprise. It may be deplorable that1 this contrivance for the ruin of worthy men, the enforcement of which has grievously paiued wise, noble, and humane judges, was imported into onr Code by the ruthless innovators of 1825, but so long as it remains tliere, we shall not have to resort to judicial construction to deprive any litigant of fancied rights, which this modification of onr law, made near three score years ago, denies him.
The defendants had contracted to ship within twenty days. Having failed to perform their contract, they were liable for its inexecution unless they established legal excuse. To say that they were hindered by a “fortuitous event or irresistible force” is not sufficient unless it also appears: I, that they had not, expressly or impliedly, undertaken the risk; 2, that the event was preceded by no fault on their part contributing to the loss. The risk of a fortuitous event, so regular and periodical in its character as the freezing of the Ohio river in December, ; might possibly he considered as impliedly assumed by the obligor in such a contract. :
But it is not necessary so to hold in the present case. When its happening was indicated, and they were expressly warned of the danger, their failure to ship during the ten or eleven days during which it was possible, was a fault which they have not excused under the evidence in this case. They have not shewn that the corn was not, or might not have been ready for shipment daring that time, or that ves- ' seis could not have been procured to carry it. The evidence indicates the contrary. The admission that the Garrett, and her barges, was the first vessel that got out after the freeze has no bearing. The question is, could shipment have been made before the freeze 1
The rehearing is refused.